COURT OF~CHANCERY
OF THE
STATE OF DELAWARE

CHANCERY COURTHOUSE
34 The Circle
GEORGETOWN, DELAWARE 19947
AND
NEW CASTLE COUNTY COURTHOUSE
500 NORTH KING STREET. SUITE 11400
WILMINGTON, DELAWARE 19960-3734

Sam Glasscock lll
VICE CHANCELLOR

April 29, 2015

Brad Greenspan
2995 Woodside Rd, Suite 400
Woodside, CA 94062

RE: Brad D. Greenspan v. News Corporation, et a].
CA. No. 9567-VCG

Dear Mr. Greenspan:

As you are aware, based on your recusal motion, this matter was reassigned
to me in all respects. On April 21, 2015, I scheduled a teleconference to discuss
scheduling on all outstanding matters. The Defendants were present on the
teleconference; however, you failed to appear. As a result, I was unable to conduct
the teleconference. The Scheduling Order in this matter required you to ﬁle any
opposition to the pending Motions to Dismiss on or before April 21, 2015.1 The
docket does not reﬂect any response by you. If you intend to defend these Motions
to Dismiss, you must: (1) File a response to the Motions by Monday, May 4, 2015
by 5:00 pm. (EST); (2) File at the same time a request to have your response
considered notwithstanding the Scheduling Order, stating why a response was not
ﬁled in compliance with the Scheduling Order and demonstrating cause, if any
exists, why your late ﬁling should be excused; and (3) File at the same time a letter
stating why you chose not to attend the April 29, 2015 teleconference and
demonstrating cause, if any exists, why the costs of the Defendants who did attend
should not be assessed to you.

If no response to the Motions to Dismiss is ﬁled by the date and time
speciﬁed above, I will consider the Motions unopposed.

l Master’s Final Report of April 2, 2015.

 

 

 

Sincerely yours,
/s/ Sam Glasscock III I

Vice Chancellor

cc: Register in Chancery

 


a
2
3

.5}
.'.